                                      UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF OREGON

In re
                                                 )   Case No. 319-30351-TMB13
MELODY D TAYLOR                                  )
                                                 )   Confirmation hearing date: Mar 28, 2019
                                                 )
                                                 )   TRUSTEE’S OBJECTION TO
                                                 )   CONFIRMATION AND MOTION
                                Debtor(s).       )   TO DISMISS

Wayne Godare, the Standing Chapter 13 Trustee Objects to Confirmation of the above case for the reason(s) set out
below:
_____a. Plan is not feasible:

_____b. Case/Plan is not proposed in good faith or is forbidden by law:

_____c. Plan does not commit all of debtor’s excess projected disposable income pursuant to
        11 U.S.C. §1325(b)(1)(B) for the applicable commitment period:

_____d. Plan does not meet the best interest test of 11 U.S.C. §1325(a)(4):

_X___e. Filing/documentation is deficient: as requested at the §341(a) hearing, please provide the Trustee with the
following:
        1. Verification that the Debtor has registered for TFS; and
        2. A signed true copy of the Debtor’s 2014, 2015, 2016 and 2017 Federal and State Tax Returns.

_X___f. Other: as requested at the §341(a) hearing, file an Amended Plan to make the following changes to the
Plan:
       1. ¶3(e) after “paragraph 15” add “and non-exempt proceeds from the claim against Frances Rosalie
          Cahoon as outline on Schedule A/B”;
       2. ¶4(g)(1) uncheck the box and strike “93”;
       3. ¶4(g)(2) check the box and insert “100”;
       4. ¶4(h) strike “0” and replace with “634,863”
       5. ¶4(i) strike “0” and replace with “2”; and
       6. ¶15 strike all references to a “refinance”.

If by the time of the scheduled confirmation hearing, debtor fails to take all necessary steps to satisfy each objection
marked above, or is not prepared to address the Trustee’s objections with the filing of an amended plan as directed by the
court during that scheduled confirmation hearing, the Trustee may, in his discretion, urge the court for an order dismissing
the case without further notice.


I certify that on March 8, 2019, copies of the above Objection and Motion were served on the debtor(s) by first class mail
and any debtor(s) attorney by ECF.

DATED: March 8, 2019

                                                                  /s/ Wayne Godare, Trustee



TED A TROUTMAN
(mk)
                                Case 19-30351-tmb13           Doc 22      Filed 03/08/19
